DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the restriction requirement mailed on 10/30/2019, applicant elected without traverse of species F, fig. 5 in the reply filed on 12/16/2019. Upon reviewing fig. 5, fig. 5 has two different species 5A and 5B, which the examiner inadvertently misinterpreted as one species fig. 5. Thus, it is deemed that a new species grouping is required for fig. 5, which separates fig. 5A and fig. 5B. In comparing these two species, species of fig. 5A is different from that of species of fig. 5B because fig. 5A includes flat panels covering corrugated panels, which is not included in fig. 5B. Fig. 5B includes flat panels spaced 5cm apart by rods or rastas, which is not required for fig. 5A. Therefore, a search in fig. 5A is not required for fig. 5B and vice-versa. 
 	A telephone interview was held with applicant’s representative Robert Schwartzman on 2/2/2021 to clarify the species and to request election of either fig. 5A or fig. 5B. Mr. Schwartzman elected fig. 5A but did not mentioned with or without traverse. In conclusion, the restriction requirement mailed 10/30/2019 is still proper but with changes to the grouping of species F, fig. 5, separating species F into fig. 5A and fig. 5B. All other matters from the restriction requirement remain the same. Claims 1,2,7, 80-83,85-91 will be examine herein for they read on the elected group I and species of fig. 5A. Claims 17,23-25,38,39,63 remain withdrawn as before. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,80-83,85-91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 1, the added limitation of “(a) posts or rods created by twisting and/or rolling lengths of binder impregnated netting, cloth, or fabric; (b) panels or sheets; (d) combinations thereof” is unclear because applicant elected fig. 5A, thus, fig. 5A does not cover these elements for the substrate material. Fig. 5A only covers the corrugated panels or sheets. Since the limitation stated “or”, if one select a,b,or d, then the claim is redundant because it is not of fig. 5A. For purpose of examination, the examiner is only considering the corrugated panels or sheets because they read on fig. 5A. It is suggested that applicant delete a,b,d from the claim in order to clarify and match with the elected species of fig. 5A. Otherwise, the claim remains unclear because of “or”. 
	All other claims depending on claim 1 are also rejected the same. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,7,85-89 are rejected under 35 U.S.C. 103 as being unpatentable over Farber (WO 2014/007926 A1, as cited on form PTO-1449) in view of Mefford et al. (US 20160076213 A1).
 	For claim 1, Farber teaches an ephemeral substrate material for growing oysters or for modifying the structure of a submerged and/or intertidal bottom, the ephemeral substrate material comprising a biodegradable fiber (para. 0027, the organic materials such as coconut fiber) that is shaped into reef buds, reef plate, reef honeycomb, and boulder-like materials (para. 0009), and a binder comprising a mineral-based hardening agent (para. 0035, the cement), wherein the netting, cloth, fabric, or twine is impregnated with the binder. 
 	Farber is silent about the ephemeral substrate material being in a netting, cloth, fabric, or twine and is in the shape of: (c) corrugated panels or corrugated sheets. 
	Mefford et al. teach corrugated fish screen that is made of a netting or fabric and is in a corrugated form (para. 0005). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the biodegradable fiber of Farber be in a netting, cloth, fabric, or twine and in the shape of corrugated panels or 
	For claim 2, Farber as modified by Mefford et al. teaches wherein the binder is cement or is cement-based (para. 0035 of Farber, the cement).  
	For claim 7, Farber as modified by Mefford et al. teaches wherein the biodegradable netting, cloth, fabric, or twine is made from a natural organic fiber (para. 0027 of Farber, the coconut fibers are natural organic fibers).  
For claim 88, Farber as modified by Mefford et al. is silent about wherein the biodegradable netting, cloth, fabric, or twine is impregnated with the binder in the range of about 1:10 to about 3:4 weight ratio of biodegradable netting, cloth, fabric, or twine  to dry powdered binder.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the biodegradable netting, cloth, fabric, or twine of Farber as modified by Mefford et al. be impregnated with theIn re: Lindquist et al.Application No.: 15/556,233Filing Date: September 6, 2017 Page 5binder in the range of about 1:10 to about 3:4 weight ratio of biodegradable netting, cloth, fabric, or twine to dry powdered binder, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the consistency or binding amount the user wishes to have) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233. NOTE that Farber teaches cement which is considered a dry powdered binder.
For claim 89, Farber as modified by Mefford et al. is silent about wherein the biodegradable netting, cloth, fabric, or twine is impregnated with the binder in the range .
Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Farber as modified by Mefford et al. as applied to claims 1-2 above, and further in view of Ortego et al. (US 20070107663 A1).
 	For claim 80, Farber as modified by Mefford et al. is silent about wherein the cement is or comprises Portland cement.  
 	Ortego et al. teach a substrate material for oyster cultivation comprising Portland cement for a binder to bind the ingredients in the material together (para. 0018,0019). It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ Portland cement as taught by Ortego et al. as the preferred cement in the substrate material of Farber as modified by Mefford et al. in order to provide a high calcium content without exhibiting excessive high pH level (para. 0019 of Ortego).
Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over Farber as modified by Mefford et al. as applied to claims 1 & 2 above, and further in view of Gehrmann et al. (US 5199377 A).
 	For claim 81, Farber as modified by Mefford et al. is silent about wherein the binder further comprises hydrated lime.
	Gehrmann et al. teach a substrate material for an artificial reef comprising hydrated lime as a binder (see Table 1 ingredients for the material). It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ hydrated lime as taught by Gehrmann et al. as the preferred binder in the substrate material of Farber as modified by Mefford et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (both types of binder would result in binding the ingredients together to make the artificial reef) as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
Claims 82,90,91 are rejected under 35 U.S.C. 103 as being unpatentable over Farber as modified by Mefford et al. as applied to claim 1 above, and further in view of Buchenroth (US 20050238431 A1).
 	For claim 82, Farber as modified by Mefford et al. is silent about wherein the binder is produced by calcium carbonate depositing microorganisms.  
	Buchenroth teach a substrate material for an artificial reef comprising a binder that is produced by calcium carbonate depositing microorganisms (para. 0036, noting that calcium carbonate is naturally produced by marine organisms).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to  as the preferred binder in the substrate material of Farber as modified by Mefford et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (both types of binder would result in binding the ingredients together to make the artificial reef) as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
	For claim 90, Farber as modified by Mefford et al. is silent about colored or fluorescent small durable particles or durable materials. In addition to the above, Buchenroth teaches using dyes added to the concrete which includes sand to further enhance the look of the reef (para. 0036).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include colored or fluorescent small durable particles or durable materials as taught by Buchenroth in the substrate material of Farber as modified by Mefford et al. in order to enhance the appearance of the substrate material. 
	For claim 91, Farber as modified by Mefford et al. and Buchenroth teaches wherein the colored or fluorescent small durable particles or durable materials are colored sands (para. 0036 of Buchenroth, the concrete include sand and when the dye is added, the sand will be colored sand). Note that Farber also teaches sand, thus, with the dye teaching from Buchenroth, the sand of Farber would also be colored sand. 
Claim 83 is rejected under 35 U.S.C. 103 as being unpatentable over Farber as modified by Mefford et al. as applied to claims 1 & 7 above, and further in view of Barber (US 20160174530 A1).


Barber teaches a substrate material for oyster reef comprising a biodegradable fiber in the form of netting, cloth, or fabric (para. 0027), wherein the fiber are of natural organic fiber such as jute (para. 0027). It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ jute as taught by Barber as the preferred natural organic fiber in the substrate material of Farber as modified by Mefford et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments with respect to claims 1,2,7,80-83,85-91 have been considered but are moot in view of the new ground(s) of rejection. However, certain arguments that are applicable will be addressed herein.
Applicant argued that nowhere in paragraph [0022] or anywhere else in Farber is there a mention of the artificial reef being ephemeral or otherwise degradable or temporary.

	First, “ephemeral” is not given much patentable weight because, while the word itself means temporary as stated by applicant, there is no time duration to determine what is the time period for temporary. Second, just because Farber does use “ephemeral” does not mean that his invention will not degrade or be of temporary because Farber employs biodegradable material to make his device. For example, para. 0027 stated organic materials such as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643